[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 181 
IN BANC.
AFFIRMED.
This question involves the title to eighty acres of land in Clackamas County, the determination of which depends primarily upon the construction of a deed, executed January 31, 1872, by Garrett Palmateer and wife to their son, Charles W. Palmateer. The granting clause in the deed recites that the grantors have "bargained and sold and by these presents do grant, sell and convey unto the said party of the second part the following described real property, to wit": (Description). Then follows thehabendum: "To have and to hold the above described premises unto the said party of the second part and *Page 182 
his heirs forever, except that the said parties of the first party hereby reserve the use of forty acres of the above described premises * * as long as the said parties of the first part shall live, provided, however, that the said party of thesecond part shall have no power to sell and convey said premises,but that at his death it is to descend to his heirs." We have italicized that portion of the above instrument which has given rise to this controversy.
On March 6, 1889, Charles W. Palmateer and his wife, by warranty deed, purported to convey to John W. Covey a fee-simple estate and, by mesne conveyances, the property was acquired by the defendant on July 30, 1910. The plaintiffs, who are children of Charles W. Palmateer, assert that their father had only a life estate in the premises in question and that at his death in 1926 their rights as remaindermen accrued. Defendant not only claims the record title, but also alleges that he and his predecessors in interest since 1889 have been in adverse possession of the land and have made valuable improvements thereon. Relative to defendant's alleged title by adverse possession, the plaintiffs answer that such is not in issue, since the statute of limitations did not begin to run against them until their cause of action accrued upon the death of their father in 1926.
Aside from the question of adverse possession, the matter for decision is whether the deed executed in 1872 to Charles W. Palmateer conveyed a life estate or one in fee simple. If we look only to the words in the granting clause, it is clear that a fee-simple estate was conveyed as the word "heirs" or other words of inheritance are not necessary to create or convey such an estate: Section 9847, Or. L. The first part of the habendum
clause, "To have and to hold the above described *Page 183 
premises unto the said party of the second part and his heirs forever," strengthens the view that the grantee was vested with a fee-simple title. These words in the habendum do not conflict with the granting clause, but rather support it. However, in construing this deed we must look to the entire instrument, and not to separate parts thereof, to ascertain the intention of the parties. Where it is possible to do so, effect must be given to all of the language used by the grantor in expressing his intention as to the kind and character of estate which he intends to convey. As stated in Devlin on Deeds (3 ed.), Volume 2, page 1512:
"To effectuate the intention of the parties, the whole deed should be read, and, if possible, effect should be given to thehabendum clause as well as to the clause containing the words of grant, as the object of the habendum clause is to enlarge, limit or explain the estate conveyed, * *."
Let us look to the remainder of the habendum clause which states that the grantee "shall have no power to sell and convey said premises but that at his death it is to descend to his heirs," and determine whether such will have the legal effect of cutting down or restricting a fee-simple estate. In this connection it is well to bear in mind the statutory provision (Section 9847, Or. L.): "* * any conveyance of any real estate hereafter executed shall pass all of the estate of the grantor, unless the intent to pass a less estate shall appear by express terms, or be necessarily implied in the terms of the grant."
It is also a rule of construction, for which no authorities need be cited, that deeds are construed more strongly against the grantor. Conditions defeating or limiting an estate are not viewed with favor. Of course, when the language used clearly and *Page 184 
explicitly expresses a condition or defeasance, the court must give it effect unless it violates some well-established legal principle. The grantor, having by clear and apt words created a fee-simple estate, his conclusion that the grantee would have no power to sell or convey the property is erroneous. It will not do for the grantor to create the highest estate known to the law and then, in the same instrument, say to his grantee that he does not possess the right of disposition. The right of alienation is an attribute of ownership.
The direction that the estate conveyed would, upon the death of the grantee, descend to his heirs is in keeping with the law. If Charles W. Palmateer died intestate, the property would, unquestionably, descend to his heirs. It is argued that "heirs" was used in the sense of "children" but with this contention we cannot agree. It is presumed that the word was used with its legal signification. The word "heirs," like all other legal terms, is to be given its legal import — in which sense it designates the persons who would by statute succeed to the real estate in case of intestacy — unless it clearly appears from the context that the grantor used it as meaning "children." In legal usage, "heirs" would include persons other than children. It might be that the grantee would have no children at the time of his death. It is possible that his heirs might consist of a father or mother or brother or sister. We cannot say from the deed in its entirety that the grantor used the word "heirs" in any other way than with its legal import: Neal v. Davis,53 Or. 423 (99 P. 69, 101 P. 212); Devlin on Real Estate (3 ed.), Vol. 2, p. 1555. *Page 185 
It is argued that the language in the deed relative to the alienation of the property is inconsistent with an estate in fee and that it indicates an intention to convey only a life estate. If it be conceded that such language tends to support this contention, we are confronted with an irreconcilable repugnancy of the granting clause and the habendum. Under such circumstances, which shall prevail? There are many decisions which announce the common-law rule that, while the habendum
clause might be resorted to to explain, enlarge or qualify the estate granted, it would not be allowed to contradict or defeat the estate granted in the premises. See cases listed in notes to 12 L.R.A. (N.S.) 956; 24 L.R.A. (N.S.) 514, and 42 L.R.A. (N.S.) 378). The rule above announced, however, is not in keeping with the trend of modern authorities. Courts are becoming more and more inclined to give effect to all of the language used in a deed of conveyance and not to consider the granting clause and the habendum clause as separate and distinct parts with certain legal functions. Without reviewing or attempting to reconcile the many conflicting authorities on this question, we believe the better rule to be that, where there is an irreconcilable conflict between the granting clause and the other parts of the deed, and it is impossible to ascertain with any degree of certainty the intention of the grantor, after consideration of the instrument in its entirety, the estate conveyed by the granting clause will prevail.
Where there is a doubt as to whether the grantor intended to convey an estate in fee-simple or a life estate, the doubt should be resolved in favor of the grantee and the greater estate would pass. This rule of construction is in keeping with the spirit of the statute (Section 9847, Or. L.) above quoted. *Page 186 
As stated in 8 R.C.L. 1046:
"The modern tendency is to ignore the technical distinctions between the various parts of a deed and to seek the grantor's intention from them all, without undue preference to any, giving due effect to all, including both habendum and granting clause, where such can reasonably be done, in order to arrive at the true intention, even to the extent of allowing the habendum to qualify or control the granting clause where it was manifestly intended that it should do so. And while it cannot be doubted that the rule according primary significance to the granting clause still obtains, being sometimes treated as a rule of property, and that if two conflicting intentions are expressed, there is no alternative but to construe the deed by the technical rules, even though they may be denominated arbitrary, nevertheless it is only when the clauses are irreconcilably repugnant that such a disposition of the question is required to be made." And numerous authorities cited in support thereof.
Also, see Devlin on Real Estate (3 ed.), Vol. 1, § 214; 18 C.J. 267; Teague v. Sowder, 121 Tenn. 132 (114 S.W. 484); Combs
v. Fields, 211 Ky. 842 (278 S.W. 137); Millage v.Churchill, 69 Colo. 457 (195 P. 107). We are unable to reconcile the conflicting intentions as expressed by the grantor in the deed in question, so effect will be given to those words which clearly and unmistakably created a fee-simple estate.
In view of this conclusion, it is unnecessary to determine whether the defendant also acquired title by adverse possession.
The decree of the lower court that the defendant is the owner in fee simple of the property in controversy is affirmed.
AFFIRMED.
BEAN and RAND, JJ., dissent. *Page 187